EXHIBIT 10.1
CONSULTING AGREEMENT
     This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
July 31, 2009 (the “Effective Date”), by and between Richard K. McClelland
(“McClelland”) and Dynamex Inc., a Delaware corporation (the “Company”).
     WHEREAS, McClelland has previously served as the Company’s chief executive
officer pursuant to that certain July 23, 2003 Amended and Restated Employment
Agreement between the parties (the “Employment Agreement”); and
     WHEREAS, McClelland has resigned as the Company’s chief executive officer
but continues to serve the Company as its non-executive Chairman of the Board of
Directors; and
     WHEREAS, the Company and McClelland desire to enter into this Agreement to
supersede and replace the Employment Agreement and more accurately reflect
McClelland’s continuing role on behalf of the Company.
     In consideration of the terms, conditions, covenants, representations,
warranties and promises contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
     1. Engagement. The Company hereby engages McClelland, and McClelland
accepts such engagement, upon the terms and conditions set forth herein, for the
period beginning on Effective Date and ending as provided in Section 2.
     2. Term. The period of McClelland’s engagement by the Company under this
Agreement shall commence on the Effective Date and shall continue, unless sooner
terminated in accordance with the provisions of this Agreement, for an initial
period of one year from the Effective Date; provided, however, that either party
may terminate or amend the provisions of Paragraph 3 hereof, with at least
90 days prior written notice to the other. If neither party has given notice of
termination at the end of the first yearly anniversary of this Agreement, the
Term hereof shall continue thereafter on a month to month basis.
     3. Position and Duties. During the term of this Agreement, McClelland shall
serve as the non-executive Chairman of the Board of Directors (as constituted
from time to time, the “Board”). In addition to those duties specified in the
Company’s bylaws to be carried out by the Company’s Chairman, McClelland shall
consult with the Board regarding the strategic direction of the Company, with
additional focus on the Company’s acquisition and franchising programs. As
Chairman of the Board, McClelland will coordinate with the Company’s Chief
Executive Officer regarding the agenda for each meeting of the Board of
Directors and shall preside at such meetings. The Company will continue to
nominate McClelland each year during the term of this Agreement (or any
extension thereof) for election to the Board. It is anticipated that McClelland
will devote a material portion of his business time (estimated at 15% to 25%) in
fulfilling his consulting activities for the Company. Any notice of termination
or amendment under Section

 



--------------------------------------------------------------------------------



 



2, shall specify whether such notice is effective for McClelland’s service as
Chairman of the Board of Directors, his additional consulting duties referenced
above, or both.
     4. Compensation and Benefits.
     (a) Base Salary. The Company shall pay McClelland a base fee (“Base Fee”)
at an annual rate of US$100,000 per year, which may be adjusted in the
reasonable good faith judgment of the Board or its compensation committee (the
“Compensation Committee”) based on the scope of McClelland’s duties.
McClelland’s Base Fee shall be paid in equal installments that are in no event
less frequently than monthly.
     (b) Expenses. The Company shall promptly reimburse McClelland for all
reasonable business expenses upon reasonable substantiation and documentation in
accordance with the Company’s policies and procedures in effect from time to
time.
     (c) Benefit Plans. During the term of this Agreement, McClelland shall be
entitled to participate in and to receive benefits under such of the Company’s
employee benefit plans, programs and arrangements that are available to senior
executive officers of the Company, as the Compensation Committee deems
appropriate, subject to the eligibility criteria and other terms and conditions
thereof. For such purposes, the Company acknowledges that, as the Company’s
Chairman of the Board, McClelland is deemed to be an employee of the Company.
     (d) Stock Option Grant. On the date of this Agreement, the Company shall
grant to McClelland a non-qualified stock option to purchase 10,000 shares of
the Company’s common stock. The option will expire on the tenth anniversary of
the date of grant, and the exercise price will be the average closing price of
the Company’s common stock for the five day period beginning on the third
business day following the date of this Agreement. The option will vest in
quarterly installments over the two-year non-competition period described in
Section 5(c) below. This Agreement does not affect or modify any of McClelland
stock options which were granted prior to the date hereof.
     (e) Miscellaneous. McClelland shall continue to have use of his business
cell phone, laptop and email address during the Consulting Period.
     5. Obligations of McClelland and the Company.
     (a) Non-Disparagement. At all times during the term of this Agreement and
following the Effective Date, neither party hereto nor any of such parties’
respective controlled affiliates shall make or solicit or encourage others to
make or solicit directly or indirectly any derogatory or negative statement or
communication about the other party and, in the case of McClelland, any of the
Company’s affiliates or any of the Company’s and such affiliates’ respective
businesses, products, services or activities; provided, however, that such
restriction shall not prohibit truthful testimony compelled by valid legal
process. Notwithstanding anything herein to the contrary, nothing in this
Section 5(a) shall prevent any party hereto from exercising such party’s
authority or enforcing such party’s rights or remedies hereunder or that such
party may otherwise be entitled to enforce or assert under any other agreement
or applicable law, or limit such rights or remedies in any way.

 



--------------------------------------------------------------------------------



 



     (b) Confidential Information. McClelland acknowledges and agrees that, as a
result of his association with the Company he has developed and may further
develop, obtain, or learn about Confidential Information, and the success of the
Company and its affiliates depends upon the use and protection of such
information. For purposes of this Agreement, “Confidential Information” means
any proprietary information, trade secrets, inventions (whether or not
patentable or reduced to practice) and all other intellectual property and
confidential or proprietary information in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates. Notwithstanding the foregoing, “Confidential Information” shall not
include such portions of any information that (A) are or become generally known
to and available for use by the public other than as a result of any act or
omission by McClelland or otherwise as a result of McClelland’s breach of any
provision of this Agreement or (B) are or become known to McClelland on a
non-confidential basis other than (1) in connection with McClelland’s
association with the Company and its affiliates or (2) in McClelland’s capacity
as a member of the Board or as an officer, director or person acting in a
similar capacity of any affiliate of the Company.
     (c) Noncompetition. At all times during the term of this Agreement and for
a period of two years thereafter, McClelland shall not, without the prior
written consent of the Company, (i) directly or indirectly, induce or attempt to
induce any person employed by the Company or its subsidiaries on the date of
termination of this Agreement to leave the employ of the Company or its
subsidiaries, or hire any such person, or (ii) solicit any customer of the
Company or its subsidiaries, assist any person to do so, or have any financial
interest in a person which does so, if such solicitation could result in the
sale of services to such customer and such sale is competitive with the business
of the Company as now carried on and as carried on at the time of such sale;
provided, however, that, for the purposes of this Agreement, ownership of
securities having no more than one percent of the outstanding voting power of
any competitor which is listed on any national securities exchange shall not be
deemed to be in violation of this Agreement.
     6. Enforcement.
     (a) Reliance on Covenants. McClelland acknowledges and agrees that the
Company entered into this Agreement in reliance on the provisions of Section 5,
and the enforcement of the provision of Section 5 is necessary to ensure the
preservation, protection and continuity of the business, trade secrets and other
Confidential Information and goodwill of the Company and its affiliates to the
extent and for the periods of time expressly agreed to herein. McClelland
acknowledges that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon McClelland by this Agreement, and
is in full accord as to their necessity for the reasonable and proper protection
of confidential and proprietary information of the Company and its affiliates
now existing or to be developed in the future. McClelland expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.

 



--------------------------------------------------------------------------------



 



     (b) Enforcement of Covenants. Notwithstanding any provision to the contrary
herein, the Company may pursue, at its discretion, enforcement of Section 5 in
any court of competent jurisdiction (each, a “Court”).
     (c) Interpretation. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. More
specifically, if any Court determines that any of the covenants set forth in
Section 5 are overbroad under applicable law in time, geographical scope or
otherwise, the parties to this Agreement specifically agree and authorize such
Court to rewrite this Agreement to reflect the maximum time, geographical and/or
other restrictions permitted under applicable law to be reasonable and
enforceable.
     (d) Irreparable Harm. Because McClelland’s services are unique and because
McClelland has and will have intimate knowledge of and access to Confidential
Information, the parties hereto agree that money damages would not be an
adequate remedy for any breach of Section 5, and any breach of the terms of
Section 5 would result in irreparable injury and damage to the Company and its
subsidiaries for which the Company and its subsidiaries would have no adequate
remedy at law. Therefore, in the event of a breach or threatened breach of
Section 5, the Company and its subsidiaries and their respective successors and
assigns, in addition to any other rights and remedies existing in their favor at
law or in equity, shall be entitled to specific performance and/or immediate
injunctive or other equitable relief from a Court in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security), without having to prove damages. The terms of this Section 6
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from McClelland.
     7. Successors; Binding Agreement.
     (a) Company’s Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company may assign
this Agreement to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company if such successor expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets (by merger, purchase or
otherwise) which executes and delivers the agreement provided for in this
Section 7(a) or which otherwise becomes bound by all of the terms and conditions
of this Agreement by operation of law.
     (b) McClelland’s Successors. No rights or obligations of McClelland under
this Agreement may be assigned or transferred by McClelland other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution. Upon McClelland’s death, this Agreement
and all rights of McClelland hereunder shall inure to

 



--------------------------------------------------------------------------------



 



the benefit of and be enforceable by McClelland’s beneficiary or beneficiaries,
personal or legal representatives, or estate, to the extent any such person
succeeds to McClelland’s interests under this Agreement.
     8. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when served by facsimile or delivered
either personally or by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to the Company at its principal
McClelland offices and/or to McClelland at his address set forth on the payroll
records of the Company, or to such other address as any party may have furnished
to the others in writing in accordance herewith, except that notices of change
of address shall be effective only upon receipt.
     9. Waiver; Amendment. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by McClelland and by a duly authorized officer of the Company,
other than McClelland, with the consent of the Board, and such waiver is set
forth in writing and signed by the party to be charged. No waiver by any party
hereto at any time of any breach by any other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     10. Choice of Law. All questions and disputes regarding this Agreement,
including questions and disputes concerning the construction, validity and
interpretation of this Agreement, shall be governed by and construed in
accordance with the domestic laws of the State of Texas, without giving effect
to any choice of law or conflict of law provision (whether of the State of Texas
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas. In furtherance of the foregoing, the
internal law of the State of Texas shall control the interpretation and
construction of this Agreement, even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
     11. Validity; Interpretation. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction (in accordance, if applicable, with Section 6). The language in
this Agreement has been chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party regardless
of who may be responsible for any particular language in this Agreement.
     12. Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     13. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (together with the exhibits attached hereto) set forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter.
     14. Withholding. The Company and its subsidiaries shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
subsidiaries to McClelland under any written agreement or other arrangement
between the Company or any of its affiliates, on the one hand, and McClelland
and any of his affiliates, on the other hand, any United States federal, state
or local or non-United States withholding taxes, excise taxes or employment
taxes (collectively, “Taxes”) imposed with respect to McClelland’s compensation
or other payments from the Company or any of its subsidiaries under this
Agreement. In the event that the Company or any of its subsidiaries incorrectly
makes or fails to make such deductions or withholdings, then McClelland shall,
within thirty (30) calendar days, reimburse the Company and its subsidiaries for
any amounts paid with respect to any such Taxes. If the Company or any of its
subsidiaries withholds an amount with respect to Taxes that exceeds the Taxes
actually imposed, then the Company or such subsidiary, as applicable, shall, as
promptly as practicable, reimburse McClelland for any such excess.
     15. Enforcement. In the event any party resorts to a lawsuit or initiation
of arbitration to enforce this Agreement, the prevailing party shall be entitled
to recover the reasonable costs of pursuing a lawsuit or arbitration, including
court costs and reasonable attorney’s fees.
     IN WITNESS WHEREOF, McClelland has hereunto set McClelland’s hand and,
pursuant to the authorization from its board of directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

                  /s/ Richard K. McClelland       RICHARD K. MCCLELLAND         

            DYNAMEX INC.
      By:   /s/ Brian J. Hughes         Name:   Brian J. Hughes        Title:  
Compensation Committee Chairman     

 